DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated July 8, 2022.

The objections to claim 15 are overcome as claim 15 has been amended to correct the informalities.

The non-statutory obviousness-type double patenting rejections of claims 11 and 14-17 are overcome as independent claim 11 has been amended to include subject matter which is not double patenting.

As for Applicant’s arguments regarding the amendments to independent claim 1 overcoming Bowers (Remarks, pages 5-7); a secondary reference is being used in this Office Action in order to teach a proximity sensor.

Accordingly, amended independent claim 1 remains rejected.  The claims depending on claim 1 also remain rejected.

As for Applicant’s argument regarding independent claim 11: “However, the fact that the user input device may include various input devices such as a touchscreen, keyboard, etc. does not teach or suggest that the insert comprises a plurality of openings, with one for a display and a second for a keyboard or keypad. The structure described by Bowers does not suggest the claimed subject matter in which a parking meter has an external housing with a cutout for an insert such that the insert that fits within the external housing has separate openings for a display and for a keyboard or keypad.” (Remarks, page 7); examiner respectfully disagrees.  When the user input device electronic structure of Bowers contains a display and a keyboard, for example, that input device structure must contain an opening for the display as well as an opening for the keyboard.

Accordingly, amended independent claim 11 remains rejected.  The claims depending on claim 11 also remain rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is unclear how “the proximity sensor is capable of providing an indication that a touch occurred without providing coordinates of the touch”.  The purpose of the proximity sensor is to detect a user’s proximity.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 2017/0083043 A1) in view of Lin (US 2009/0121889 A1).

Instant Claim 1: A parking meter  (“In some embodiments, aspects of the techniques described herein may be applied to any suitable structure including, without limitation, a kiosk (e.g., an interactive kiosk), pay station (e.g., parking pay station),” (Bowers, paragraph 189)  The parking pay station of Bowers corresponds to the parking meter of the claim.)

comprising: a meter housing;  (“A personal communication structure (PCS) may include a frame, a housing, and a mounting system coupling the housing to the frame.” (Bowers, abstract))

metering components within the meter housing, the metering components including a touchscreen assembly comprising: a display;  (“The user input device(s) 552 (fig 5) may include, without limitation, a touchscreen, touchpad, keyboard, keypad, trackball, one or more microphones, camera, buttons, switches, etc. The output device(s) 554 may include, without limitation, a display unit (e.g., touchscreen, LCD display, etc.),” (Bowers, paragraph 69))

a touch sensor overlaid on the display;  (When Bowers refers to a touchscreen, that means a touch sensor used in combination with a display screen, most commonly the touch sensor overlaid on the display screen.)

Bowers does not teach the following limitation of this claim:

and a low-power wake trigger comprising at least one of a secondary touch sensor overlaid on the touch sensor and a proximity sensor.

However, in the same field of endeavor, Lin discloses a proximity sensor which functions as a low-power wake trigger for a touchscreen.

and a low-power wake trigger comprising at least one of a secondary touch sensor overlaid on the touch sensor and a proximity sensor.  (“Referring to the system 1100 of FIG. 11, for example, a proximity sensor (e.g., 200, 500 or 600) can be used to control whether a subsystem 1106 (e.g., a touch-screen, backlight, virtual scroll wheel, virtual keypad, navigation pad, etc.) is enabled or disabled. For example, the proximity sensor can detect when an object, such as a person's finger, is approaching, and based on the detection either enable (or disable) a subsystem 1106.” (Lin, paragraph 46))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the parking pay station as taught by Bowers, which includes a touchscreen; with the touch screen as taught by Lin, along with a proximity sensor for automatic enabling/disabling the full functionality of the touchscreen.  Such a combination involves incorporating a known feature (proximity sensor) into a known device (touchscreen) in order to yield the predictable result of providing the touchscreen the ability to go into a power saving mode when not actively being used.


Instant Claim 2: The parking meter of claim 1, wherein the metering components comprise at least one controller configured to turn on the display of the touchscreen assembly when the low-power wake trigger provides a wake signal.  (“The processing device(s) may include, without limitation, a microprocessor, microcontroller,” (Bowers, paragraph 67)  When the proximity sensor of Lin is incorporated into Bowers, the microcontroller of Bowers activates the touchscreen when the proximity sensor reports to the microcontroller that the user is engaging the device.)


Instant Claim 4: The parking meter of claim 1, wherein the metering components comprise at least one controller configured to turn on the display of the touchscreen assembly when a user's proximity is detected by the proximity sensor and turn off the display of the touchscreen assembly after an inactivity period of time.  (“The processing device(s) may include, without limitation, a microprocessor, microcontroller,” (Bowers, paragraph 67)  When the proximity sensor of Lin is incorporated into Bowers, the microcontroller of Bowers controls the operation of the touchscreen, including activating/deactivating the touchscreen, based on the signals received from the proximity sensor.)


Instant Claim 5: The parking meter of claim 4, wherein the at least one controller is further configured to turn on the touch sensor when the display is turned on and turn off the touch sensor when the display is turned off.  (If the display of the touchscreen of Bowers is activated/deactivated, then it would be obvious for the touch sensor of the touchscreen to be activated/deactivated as well since the touchscreen as a whole is likely either on or off.)


Instant Claim 6: The parking meter of claim 1, wherein the metering components further comprise a solar panel attached at a first location of the parking meter.  (“Power distribution subsystem 110 (fig 1) may distribute power provided by any suitable power source(s) including, without limitation, batteries, solar panels, a power line 112 coupled to a power grid, etc.” (Bowers, paragraph 53))


Instant Claim 7: The parking meter of claim 6, wherein the metering components further comprise an additional solar panel attached at a second location of the parking meter.  (“Power distribution subsystem 110 (fig 1) may distribute power provided by any suitable power source(s) including, without limitation, batteries, solar panels, a power line 112 coupled to a power grid, etc.” (Bowers, paragraph 53)  Bowers teaches that the number of solar panels may be more than one.)


Instant Claim 8: The parking meter of claim 7, wherein the metering components further comprise a solar panel controller for controlling operation of the solar panel and additional solar panel.  (“Power distribution subsystem 110 (fig 1) may distribute power provided by any suitable power source(s) including, without limitation, batteries, solar panels, a power line 112 coupled to a power grid, etc.” (Bowers, paragraph 53)  The power distribution subsystem 110 of Bowers corresponds to the solar panel controller of the claim.)


Instant Claim 9: The parking meter of claim 8, wherein the solar panel controller independently controls the solar panel and additional solar panel.  (“Power distribution subsystem 110 (fig 1) may distribute power provided by any suitable power source(s) including, without limitation, batteries, solar panels, a power line 112 coupled to a power grid, etc.” (Bowers, paragraph 53)  The power distribution subsystem 110 of Bowers independently controls the solar panels.)


Instant Claim 10: The parking meter of claim 9, wherein the solar panel controller controls the solar panel and additional solar panel using maximum power point tracking functionality.  (“Power distribution subsystem 110 (fig 1) may distribute power provided by any suitable power source(s) including, without limitation, batteries, solar panels, a power line 112 coupled to a power grid, etc.” (Bowers, paragraph 53)  Since the power distribution subsystem 110 of Bowers distributes power provided by any suitable power sources, such distribution may be referred to as maximum power point tracking functionality.)


Instant Claim 15: The parking meter of claim 14, wherein the touchscreen display is part of a touchscreen display assembly comprising the touchscreen display and a proximity sensor, wherein the proximity sensor turns on the touchscreen display when a user's proximity is detected.  (“Referring to the system 1100 of FIG. 11, for example, a proximity sensor (e.g., 200, 500 or 600) can be used to control whether a subsystem 1106 (e.g., a touch-screen, backlight, virtual scroll wheel, virtual keypad, navigation pad, etc.) is enabled or disabled. For example, the proximity sensor can detect when an object, such as a person's finger, is approaching, and based on the detection either enable (or disable) a subsystem 1106.” (Lin, paragraph 46))



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers.

Instant Claim 11: A parking meter comprising: metering components;  (“In some embodiments, aspects of the techniques described herein may be applied to any suitable structure including, without limitation, a kiosk (e.g., an interactive kiosk), pay station (e.g., parking pay station),” (Bowers, paragraph 189)  The parking pay station of Bowers corresponds to the parking meter of the claim.)

an insert housing comprising one or more openings for receiving respective user interface components;  (Referring to fig 9C of Bowers, display module 700 is placed in an opening of the housing.)

an external housing component enclosing the metering components,  (Referring to fig 9C of Bowers, the external housing encloses all internal components.)

the external housing component comprising: at least one opening for a payment device;  (“In some embodiments, aspects of the techniques described herein may be applied to any suitable structure including, without limitation, a kiosk (e.g., an interactive kiosk), pay station (e.g., parking pay station),” (Bowers, paragraph 189)  The parking pay station of Bowers contains a payment device.)

and at least one cutout for receiving the insert housing, wherein the insert is secured within the cutout of the external housing component,  (Referring to fig 9C of Bowers, there are cutouts for receiving all housing, and the housing is secured.)

wherein the insert comprises a plurality of openings including a first opening for a display and a second opening for a keyboard or keypad, wherein the metering components include the display and keyboard or keypad.  (“The user input device(s) 552 (fig 5) may include, without limitation, a touchscreen, touchpad, keyboard, keypad,” (Bowers, paragraph 69)  When the user input device electronic structure of Bowers contains a display and a keyboard, for example, that input device structure must contain an opening for the display as well as an opening for the keyboard.)


Instant Claim 14: The parking meter of claim 11, wherein the insert comprises a single opening for a touchscreen display, wherein the metering components include the touchscreen display.  (Referring to fig 9C of Bowers, display module 700 is placed in an opening of the housing.)



Claim Rejections - 35 USC § 103
Claims 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers.

Instant Claim 12: The parking meter of claim 11, wherein the parking meter is a multi-space parking meter  (Whether the parking pay station of Bowers is single space or multi space is an obvious matter of design choice.)

and the external housing component comprises a door panel of a cabinet of the multi-space parking meter.  (Referring to fig 9C of Bowers, panels of the parking pay station may be removed in order to allow access to technicians.)


Instant Claim 16: The parking meter of claim 11, wherein the insert is secured within the cutout by bolts secured to an inside of the external housing.  (Referring to fig 9C of Bowers, there are obviously bolts and other mechanical items used to secure all the components.)


Instant Claim 17: The parking meter of claim 11, wherein the parking meter is a single space parking meter.  (Whether the parking pay station of Bowers is single space or multi space is an obvious matter of design choice.)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626